PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and Respondent's Answer.
The Claimant, an Assistant Attorney General, seeks to recover $2,740.00 that is owed to her due to an error in her increment pay that occurred from My 2003 through July 2009.
In its Answer, Respondent admits the validity of the claim as well as the amount and further states that the amount claimed is fair and reasonable. Sufficient funds to pay the claim were not appropriated for the fiscal year in question.
It is the opinion of the Court of Claims that the Claimant should be awarded the sum of $2,740.00.
Award of $2,740.00..